Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559 A1) in view of Kubo (US 2017/0008346 A1).
Regarding claim 1, Takemoto depicts a pneumatic tire including a tread portion (2) comprising: a plurality of main grooves comprising a center main groove (12) extending in the tire circumferential direction and a pair of shoulder main groove (10) extending in the tire circumferential direction, and a plurality of land portions (12, 13) defined between the plurality of main grooves; at least one land portion (16) of the plurality of land portions comprising a plurality a plurality of lug grooves (20) extending from at least one main groove of the plurality of main grooves and terminating within the at least one land portion; a bent portion (22) being formed at a terminating end of the at least one lug groove, the bent portion being bent toward one side in the tire circumferential direction, the at least one lug grooves inclining from the shoulder main groove toward a second side in the tire circumferential direction opposite the one side;
Although Takemoto is silent to lug grooves comprising a raised bottom portion that is shallower than a groove bottom of the at least one lug groove at a portion of the at least one lug groove on an opening side, analogous art, Kubo, depicts the opening portion having a shallower depth than the lug grooves in figure 3. Kubo further states the shallow inner end in the oblique groove allows water in the middle oblique groove to push out toward the outer end by the ground contact pressure of the tire during traveling and the water is discharged effectively from the shoulder main groove 4 [0063]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have include a raised bottom portion that is shallower than a groove bottom of the at least one lug groove at a portion of the at least one lug groove on an opening side, as taught by Kubo, into the tire taught by Takemoto in order to effectively discharge water collected in the tire. 
Regarding claims 2 and 5, Kubo’s figure 3 further depicts the raised bottom portion is integrally formed with both groove walls of the lug groove and a depth of the lug groove at the communicating portion is greater than depth of the lug groove and less than a depth of the main groove of the plurality of main grooves that the lug groove opens to. 
Claims 3-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559 A1) in view of Kubo (US 2017/0008346 A1) and further in view of Matsushita (JP 2013216118A). 
Regarding claims 3 and 10, Takemoto is silent to the width of the raised portion. One ordinary skilled in the art would look to conventional groove raised portions to determine the conventional width of the raised portion. Analogous raised groove art, Matsushita, depicts a shallow raised portion (W5) and the width of the entire groove depth as L3. Matsushita < W2/L2 <0.8 (pg. 4, paragraph 3). This configuration has the advantage that the width of the groove bottom of the lug is ensured appropriately (pg.4 paragraph 3). Applicant’s range of the 0.50 <A/W1 < 0.90 overlaps with Matsushita’s claimed range. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teachings of Matsushita’s range of the shallow raised portion in regards to the entire groove and further narrow the range to improve wear resistance and the rigidity of the groove bottom.
Regarding claims 4 and 11, Matsushita discloses the groove depth L3 of the lug groove in regards to the raised portion (W5) is 0.4 < W5/L3 < 0.8 (pg. 5, paragraph 11). This configuration has the advantage that the rigidity of the land portion is effectively reinforced and the wear resistance of the tire is improved (pg. 5 paragraph 12). Applicant’s range overlap with Matsushita’s disclosed range. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the disclosed range, 0.4 < W5/L3 <
Regarding claim 12, figure 3 depicts a depth of the lug groove at the communicating portion is greater than depth of the lug groove and less than a depth of the main groove of the plurality of main grooves that the lug groove opens to. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559 A1) in view of Kubo (US 2017/0008346 A1) and further in view of Shinya (JP 2015-071373A) and further in view of Tamugi (US 2013/0068360 A1). 
Regarding claims 6-8, Takemoto discloses the center main groove can have a zigzag shape in the tire circumferential direction [0037] and a at least one lug groove extends inward in a tire lateral direction from the one of the shoulder main grooves, terminates without communicating with the center main groove, and a bent portion (22) that bents to one side in the tire circumferential direction at a terminating end of the at least one lug groove, but is silent to a plurality of narrow grooves intermittently extending in the tire circumferential direction without communicating with the bent portion are formed in the land portion, and the plurality of narrow grooves are substantially parallel with the center main groove having the zigzag shape. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Takemoto with a plurality of narrow grooves being formed in the land portion, the narrow grooves extending discontinuously in the tire circumferential direction without communicating with the bent portions; and the narrow grooves being arranged substantially parallel with the center main groove having the zigzag shape since analogous art, Shinya, teaches middle vertical grooves 13 extending along a circumferential groove to suppress noise and achieve wear resistance and 
As for the limitation, the narrow grooves are disposed substantially parallel with the center main grooves, the claim limitation does not specify the type of zigzag groove. Analogous zigzag groove art, Tamugi, discloses main grooves having zigzag grooves with a waveform shape [0036] which enhances the traction force and mud performance [0041]. The zigzag form described by Tamugi has circumferential segments that would be substantially parallel to Shinya’s circumferential narrow groove. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the zigzag grooves taught by Tamugi to improve traction force and mud performance. 
Regarding claim 9, Takemoto teaches θ1 of the bent portion is 50-70 degrees [0060]. This falls within applicant’s claimed range. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable Takemoto (US 2014/0305559 A1) in view of Kubo (US 2017/0008346 A1) and further in view of Matsushita (JP 2013216118A) in view of Shinya (JP 2015-071373A).
Regarding claims 13-15, Takemoto discloses the center main groove can have a zigzag shape in the tire circumferential direction [0037] and a at least one lug groove extends inward in a tire lateral direction from the one of the shoulder main grooves, terminates at the terminating end without communicating with the center main groove, but is silent to a plurality of narrow grooves intermittently extending in the tire circumferential direction without communicating with the bent portion are formed in the land portion, and the plurality of narrow grooves are substantially parallel with the center main groove having the zigzag shape. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Takemoto with a plurality of narrow grooves being formed in the land portion, the narrow grooves extending discontinuously in the tire circumferential direction without communicating with the bent portions; and the narrow grooves being arranged substantially parallel with the center main groove having the zigzag shape since analogous art, Shinya, teaches middle vertical grooves 13 extending along a circumferential groove to suppress noise and achieve wear resistance and riding comfort [0049-0052].  The claimed relationship of 0.10 x Dc ≤ Ds ≤ 0.50 x Dc would still have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 16, Takemoto teaches θ1 of the bent portion is 50-70 degrees [0060]. This falls within applicant’s claimed range.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0305559 A1) in view of Kubo (US 2017/0008346 A1) and further in view of Miyazaki (US 2008/0092999)
Takemoto discloses the center main groove can have a zigzag shape in the tire circumferential direction [0037] but is silent to a plurality of narrow grooves intermittently extending in the tire circumferential direction without communicating with the bent portion are formed in the land portion, and the plurality of narrow grooves are substantially parallel with the center main groove having the zigzag shape. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have 
 The claimed relationship of 0.10 x Dc ≤ Ds ≤ 0.50 x Dc would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Miyazaki discloses Dd/Dg which is the depth of the depression 3 (narrow groove) with respect to the main groove 6 is between 0.20 and 0.70 and more preferably 0.3 and 0.6 which significantly overlaps with the claimed range [0031 and FIG. 3] and official notice is taken that it is well-known/conventional in the tire art to provide circumferential grooves of a tire tread having a same depth.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Takemoto (US 2014/0305559 A1) in view of Kubo (US 2017/0008346 A1) and further in view of Miyazaki (US 2008/0092999) and Hayashi (US 2013/0167997). 
The  claimed relationship of 0.1 x d2 ≤ d1 ≤ 0.4 x d2 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Miyazaki teaches a distance G in the tire width direction preferably ranges between 3 and 15 mm and more preferably between 4 and 13 mm [0034 and FIG. 1] and analogous art, Hayashi, teaches a pneumatic tire having a tread portion divided into five land portions that are ribs and 
Regarding claim 9, Takemoto teaches θ1 of the bent portion is 50-70 degrees [0060]. This falls within applicant’s claimed range.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in light of the new reference, Takemoto (US 2014/0305559 A1) and Tamugi (US 2013/0068360 A1). 
As for Applicant’s argument pertaining to claim 6, Applicant argues the combination of the prior arts used does not satisfies the deficiency that the narrow groove is substantially parallel to the zigzag groove. However, the claim limitation does not specify the type of zigzag groove. Analogous zigzag groove art, Tamugi, discloses main grooves having zigzag grooves with a waveform shape [0036] which enhances the traction force and mud performance [0041]. The zigzag form described by Tamugi has circumferential segments that would be substantially parallel to Shinya’s circumferential narrow groove. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the zigzag grooves taught by Tamugi to improve traction force and mud performance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749